DETAILED ACTION
CLAIMS 1-2 AND 5-7 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1-2:
 “an active converter configured to couple … converts data … converts power”; and
Claim(s) 5-7:
 “active coupling device converts data … converts power”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2 and 5-7
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newland et al., US 2009/0073957 Al, (“Newland”) in view of Schlichter, US 9,069,539 B2 (“Schlicter”)
Newland and Schlicter were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 1,
 Newland teaches a network consolidation point comprising: (Fig. 1, element 105) 
a passive coupler configured to couple a first backbone-coupled, four pair Ethernet cable to a communications outlet-coupled, four pair Ethernet cable; (Fig. 1, port/cable connecting element 120-1 and 102-N, element 114; See also Fig. 3, element 310; See also [0020] “Data distribution device 105 … network device for distributing data using any physical networking standards and data communication protocols, including, for example, Ethernet and TCP/IP … may be a switch, a hub, a router, a patch panel, or any other type of network device known by one of ordinary skill in the art. Data distribution device 105 may exchange data with remote data distribution device 110, externally powered network devices 120-1-120-N, and/or network devices 125-1-125-N using any known physical networking standards and data communication protocols,”
See also [0020] “Data distribution device 105 may exchange data utilizing standard Ethernet cables and connectors, such as, for example, CATS/5e, and/or CAT6 cabling, in conjunction with, for example, standard RJ-45 connectors.” 
See also Fig. 2A elements 210, 114, and 220;
i.e. data only connections as between network devices and another switch – backbone-coupled giving the claim the BRI – are taught.) 
 an active converter configured to couple a second backbone-coupled, four pair Ethernet cable to a first communications outlet-coupled, … Ethernet cable, wherein the active converter converts data transmitted over the second backbone-coupled, four pair Ethernet cable to data transmittable over the communications outlet-coupled, … Ethernet cable.  (Fig. 3, elements 320, 360, 340, 370, and 315 collectively; See also [0035] – [0041]
“Gigabit switch 205 may exchange data through uplink port 320, unpowered port 310, and powered port 315. These ports may be any type of data port known in the art … process controller 340 may instruct the power controller in PCPC 370 to provide powered port 315 with the appropriate amount of power for use by VoIP telephone 215. This power may be provided over powered port 315 using PoE.”; Emphasis added. See also [0022] – [0023];) 
a reverse active converter configured to couple a second communications outlet-coupled … Ethernet cable to a third backbone-coupled, four pair Ethernet cable, wherein the reverse active converter converts data transmitted over the second communications outlet-coupled … Ethernet cable to data transmittable over third backbone-coupled, four pair Ethernet cable.   (Fig. 3, elements 320, 360, 340, 370, and 315 collectively; See also [0035] – [0041]“Gigabit switch 205 may exchange data through uplink port 320, unpowered port 310, and powered port 315. These ports may be any type of data port known in the art … process controller 340 may instruct the power controller in PCPC 370 to provide powered port 315 with the appropriate amount of power for use by VoIP telephone 215. This power may be provided over powered port 315 using PoE.”; Emphasis added. See also [0022] – [0023];) 
wherein the reverse active converter additionally converts power transmitted over the second communications outlet-coupled … Ethernet cable to power transmittable over third backbone-coupled, four pair Ethernet cable.  (Fig. 3, elements 320, 360, 370, and 315; See also [0035] – [0041]“Gigabit switch 205 may exchange data through uplink port 320, unpowered port 310, and powered port 315. These ports may be any type of data port known in the art … process controller 340 may instruct the power controller in PCPC 370 to provide powered port 315 with the appropriate amount of power for use by VoIP telephone 215. This power may be provided over powered port 315 using PoE.”; See also [0022] – [0023];) 
wherein the passive coupler, active converter, and reverse active converter are provided within a singular housing as a network consolidation point. (Fig.  1, element 105; See also Fig. 3) 

Newland does not teach wherein the reverse active converter additionally converts power transmitted over the second communications outlet-coupled, single pair Ethernet cable to power transmittable over third backbone-coupled, four pair Ethernet cable. Emphasis added.
an active converter configured to couple a second backbone-coupled, four pair Ethernet cable to a first communications outlet-coupled, single pair Ethernet cable, wherein the active converter converts data transmitted over the backbone-coupled, four pair Ethernet cable to data transmittable over the first communications outlet-coupled, single pair Ethernet cable.  Emphasis added.
a reverse active converter configured to couple a second communications outlet-coupled, single pair Ethernet cable to a third backbone-coupled, four pair Ethernet cable, wherein the reverse active converter converts data transmitted over the second communications outlet-coupled, single pair Ethernet cable to data transmittable over third backbone-coupled, four pair Ethernet cable.  Emphasis added.
Note, however, that Newland goes on to teach that power and data may be received and in-turn provided to network clients via “IEEE 802.3af PoE standards, or any other power over data line techniques know in the art.” (Newland at [0023], Emphasis added.)

Schlicter teaches an active converter configured to couple a second backbone-coupled, four pair Ethernet cable to a first communications outlet-coupled, single pair Ethernet cable, wherein the active converter converts data transmitted over the backbone-coupled, four pair Ethernet cable to data transmittable over the communications outlet-coupled, single pair Ethernet cable.  Emphasis added.
(col. 4, ll. 31-42 “FIG. 4 depicts an embodiment of PoE system 100 in accordance with the present disclosure. An adaptive PSE, APSE 120, is coupled bycable30toa type-XPD,XPDll0, wherein X designates the type of PD. For example, when the PD 110 35 is a type-I device Xis "1" and when the PD 110 is a type-2 device Xis "2". When the APSE 120 is connected to the XPD 110 over cable 30, the APSE 120 is capable of determining the type of powered device connected to the cable 30. Once the type of powered device is determined and power is provided to the XPD 110, data may be transferred between the devices. The PoE system 100 is capable of providing power and data to either a type- I device or a type-2 device.”; Emphasis added.
See also col. 1, ll 35-42 “A one-pair Ethernet PD connected to the Ethernet switch receives power and data over one pair within the cable … An enterprise, owning a PD, often desires to connect 40 either a one-pair device, a type-I device, or a two-pair device, a type-2 device to the jack.” Emphasis added;	See also Fig. 1, elements 12, 20, 30, and 40;
See also Fig. 4, elements 120, 30, and 110;
i.e. data and power are converted to either a one pair or two pair standard, based on the detected PD. ) 
a reverse active converter configured to couple a second communications outlet-coupled, single pair Ethernet cable to a third backbone-coupled, four pair Ethernet cable, wherein the reverse active converter converts data transmitted over the second communications outlet-coupled, single pair Ethernet cable to data transmittable over third backbone-coupled, four pair Ethernet cable.  (col. 5, ll. 15-20 “Data transfers between the APSE 120 and the XPD 110 over the cable 30 are provided by a respective Ethernet PHY module 150 in each device. In one embodiment,” Emphasis added. See also col. 1, ll. 9-20 i.e. a network switch which facilitates data transfers as between the devices connected to its ports is taught.) 
the reverse active converter additionally converts power transmitted over the second communications outlet-coupled, single pair Ethernet cable to power transmittable over third backbone-coupled, four pair Ethernet cable. (col. 4, ll. 31-42 “FIG. 4 depicts an embodiment of PoE system 100 in accordance with the present disclosure. An adaptive PSE, APSE 120, is coupled bycable30toa type-XPD,XPDll0, wherein X designates the type of PD. For example, when the PD 110 35 is a type-I device Xis "1" and when the PD 110 is a type-2 device Xis "2". When the APSE 120 is connected to the XPD 110 over cable 30, the APSE 120 is capable of determining the type of powered device connected to the cable 30. Once the type of powered device is determined and power is provided to the XPD 110, data may be transferred between the devices. The PoE system 100 is capable of providing power and data to either a type- I device or a type-2 device.”; Emphasis added.
See also col. 1, ll 35-42 “A one-pair Ethernet PD connected to the Ethernet switch receives power and data over one pair within the cable … An enterprise, owning a PD, often desires to connect 40 either a one-pair device, a type-I device, or a two-pair device, a type-2 device to the jack.” Emphasis added;	See also Fig. 1, elements 12, 20, 30, and 40;
See also Fig. 4, elements 120, 30, and 110;
i.e. the switch may itself be a PD, and receive power over a single pair connection with a PSE.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schlicter with the teaching of Newland as both references are directed to controlling power in computer network systems. Moreover, Schlicter improves on Newland’s teaching of implementing power/data delivery in a switch (Newland [0023])  by teaching a technique which adaptively provides power/data based on the detected type of PD, thus improving power/data delivery and flexibility of the system. (Schlicter col. 2, ll. 48 – 67; col. 1, ll. 20-60) 
Regarding Claim 2,
 Newland does not teach wherein the active converter additionally converts power transmitted over the second backbone-coupled, four pair Ethernet cable to power transmittable over the first communications outlet-coupled, single pair Ethernet cable.  
Schlicter teaches wherein the active converter additionally converts power transmitted over the second backbone-coupled, four pair Ethernet cable to power transmittable over the first communications outlet-coupled, single pair Ethernet cable.  (col. 4, ll. 31-42 “FIG. 4 depicts an embodiment of PoE system 100 in accordance with the present disclosure. An adaptive PSE, APSE 120, is coupled bycable30toa type-XPD,XPDll0, wherein X designates the type of PD. For example, when the PD 110 35 is a type-I device Xis "1" and when the PD 110 is a type-2 device Xis "2". When the APSE 120 is connected to the XPD 110 over cable 30, the APSE 120 is capable of determining the type of powered device connected to the cable 30. Once the type of powered device is determined and power is provided to the XPD 110, data may be transferred between the devices. The PoE system 100 is capable of providing power and data to either a type- I device or a type-2 device.”; Emphasis added.
See also col. 1, ll 35-42 “A one-pair Ethernet PD connected to the Ethernet switch receives power and data over one pair within the cable … An enterprise, owning a PD, often desires to connect 40 either a one-pair device, a type-I device, or a two-pair device, a type-2 device to the jack.” Emphasis added;	See also Fig. 1, elements 12, 20, 30, and 40;
See also Fig. 4, elements 120, 30, and 110;
i.e. data and power are converted to either a one pair or two pair standard, based on the detected PD. ) 

Regarding Claim 6,
 New land does not expressly teach wherein the purposeful modification of the data comprise converting between first and second IEEE Ethernet standards. 
Schlichter teaches wherein the purposeful modification of the data comprise converting between first and second IEEE Ethernet standards (col. 10, Il. 31-34“The APSE 120 andAPD 175 of the disclosure are described as elements of Ethernet communication systems wherein type- [and type-2 devices are described in relevant Ethernet standards.” i.e. at least two Ethernet standards are used to transmit data/power)
Claim(s) 5 and 7
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 1-2. Specifically:
Claim(s) 5 correspond(s) to claim(s) 1; and
Claim(s) 7 correspond(s) to claim(s) 2; 
Therefore claim(s) 5 and 7 is/are rejected under the same reasoning set forth above over Newland in view of Schlichter.
Response to Arguments
Applicant's arguments filed 2/10/2022 (“Remarks”) have been fully considered and are persuasive in part and not persuasive in part. Examiner will address the non-persuasive arguments below.
Applicant argues in chief that 
[E]ach of claims 1 and 5 are amended to clarify that the “network consolidation point” is of a singular housing configuration (see item 30 of FIG. 3) and the housing includes the various converters and couplers  … each of claims 1 and 4 now provide that the reverse active converter converts power transmitted over a single pair Ethernet cable to power transmittable over a four pair Ethernet cable … Newland fails to disclose the noted feature and Schlichter is cited for this teaching … the claimed reverse converter of the network consolidation point receives power over a single-pair Ethernet cable and converts the power suitable for transmission over a four-pair Ethernet cable; notably the input to the reverse converter is not from power sourcing equipment as in Schlichter but from a single pair Ethernet cable.
Remarks at p. 7.
Examiner respectfully disagrees. As discussed above and in the previous action, Newland was cited for its teaching of accepting power over standard  CAT5/5e or CAT6 cabling. (Newland at [0020]. i.e. four pair Ethernet cable) 
Schlicter teaches that the switch itself may be a PD, and this may provide power over single pair Ethernet  (col. 4, ll. 31-42  See also col. 1, ll 35-42 “A one-pair Ethernet PD connected to the Ethernet switch receives power and data over one pair within the cable … An enterprise, owning a PD, often desires to connect 40 either a one-pair device, a type-I device, or a two-pair device, a type-2 device to the jack.” Emphasis added;	See also Fig. 1, elements 12, 20, 30, and 40; See also Fig. 4, elements 120, 30, and 110; i.e. the switch may itself be a PD, and receive power over a single pair connection with a PSE.)  
In response to applicant's argument that Newland does not teach that Newland does not teach that the “network consolidation point” is of a singular housing configuration (see item 30 of FIG. 3) and the housing includes the various converters and couplers.” (Remarks at p. 7), Examiner respectfully disagrees. See Newland at Figs 1, element 110 and Fig. 3.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/Examiner, Art Unit 2187       

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187